Per Curiam.

The order should be unanimously reversed upon the law and facts, with $10 costs and taxable disbursements to appellant, and motion to consolidate granted, without costs. Respondents failed to show that consolidation would prejudice a substantial right. (Shea v. Benjamin, 275 App. Div. 1003; *889Kelly v. John Vogel, Inc., 279 App. Div. 797; Tammany v. Bloom, 5 AD 2d 996.) The possibility that the action originally brought in the City Court might be settled and the Municipal Court actions severed and returned to the Municipal Court is no present valid basis for denying consolidation.
Concur — Pette, Di Gtovanna and Benjamin, JJ.
Order reversed, etc.